TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00295-CV



           Lora Sundbeck, Dale Hudson Runnels, and Diane Hudson, Appellants

                                                v.

                                  Tom Saunderson, Appellee


             FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY
               NO. 09P114, HONORABLE BEN NOLEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Lora Sundbeck, Dale Hudson Runnels, and Diane Hudson, and

appellee Tom Saunderson filed a joint motion requesting that this appeal be dismissed. See Tex. R.

App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                             __________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Joint Motion

Filed: July 2, 2009